                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION

 MARK NOTTAGE,

        Plaintiff,

 vs.                                                          Docket No.: 3:18-CV-00516

 SEVIER COUNTY, TENNESSEE
 and RONALD COLEMAN, individually
 and in his official capacity,

        Defendants.


                         DEFENDANTS’ PRETRIAL DISCLOSURES

        Come now the defendants, Sevier County, Tennessee and Ronald Coleman, individually

 and in his official capacity, by and through counsel in accordance with the Court's scheduling

 order, the Federal Rules of Civil Procedure, Rule 26(a)(3) and submits their pretrial disclosures

 as follows:

        (A)     The name and if not previously provided the address and telephone number of

 each witness (other than those for impeachment):

        WILL CALL:

        1. Mark Nottage

        2. Ronald Coleman

        3. Carolyn Carlson

        4. James Breeden

        5. Deputy Megan Gamble

        6. Chief Michael Hodges




Case 3:18-cv-00516-TRM-DCP Document 76 Filed 11/02/20 Page 1 of 3 PageID #: 439
        MAY CALL:

        1. Deputy Bruce Belitz.

        2. Sheriff Ron Seals.

        3. Any witnesses listed and/or called by the plaintiff.

        A(ii)     Designation of all witnesses whose testimony is expected to be presented by

 deposition.

        None.

        A(iii) Identification of each document or other exhibit including summaries of other

 evidence.

        1. The indictment.

        2. General sessions warrants.

        3. Any and all documents disclosed or used by the plaintiff and above or impeachment

               exhibits as necessary.



                                               Respectfully submitted:



                                               /s/ Rhonda L. Bradshaw
                                               Rhonda L. Bradshaw, BPR # 014082
                                               Federico A. Flores, BPR #029806
                                               Attorneys for Defendants
                                               Spicer Rudstrom, PLLC
                                               800 South Gay Street, Suite 1400
                                               Knoxville, TN 37929
                                               (865) 673-8516




                                                  2

Case 3:18-cv-00516-TRM-DCP Document 76 Filed 11/02/20 Page 2 of 3 PageID #: 440
                                               CERTIFICATE OF SERVICE

         I hereby certify that on November 2, 2020 the clerk of Court was requested to file a copy
 of the foregoing pretrial disclosures. Notice of this filing will be sent by operation of the Court’s
 electronic filing system to all parties indicated on the electronic filing receipt. All other parties
 will be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic
 filing system.


                                                          /s/ Rhonda Bradshaw
                                                          Rhonda L. Bradshaw, BPR # 014082

 I:\89432\Pleadings\Defendants Pretrial Disclosures.doc




                                                            3

Case 3:18-cv-00516-TRM-DCP Document 76 Filed 11/02/20 Page 3 of 3 PageID #: 441
